495 Pa. 616 (1981)
435 A.2d 176
COMMONWEALTH of Pennsylvania
v.
Gerald R. WENTZ, Appellant.
Supreme Court of Pennsylvania.
Argued September 15, 1981.
Decided October 8, 1981.
Wilbert H. Beachy, III, Public Defender, Somerset, for appellant.
*617 Alan Ellis, Philadelphia, for amicus curiae, Amicus Curiae Committee, Nat. Ass'n of Criminal Defense Lawyers, Inc. (NACDL).
Leonard N. Sosnov, Philadelphia, amicus curiae.
James B. Yelovich, Dist. Atty., Somerset, for appellee.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY, KAUFFMAN and WILKINSON, JJ.

OPINION OF THE COURT
PER CURIAM:
The Appeal, 421 A.2d 796, is dismissed as having been improvidently granted.